                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV
GHOSAL, NICOL DAVID, and
CAMILLE SERME,                                            8:17CV350

                  Plaintiffs,
                                                            ORDER
      vs.

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, WAITT
BRANDS, LLC, ATHLETIC BRANDS
HOLDING COMPANY, AUTHENTIC
BRANDS GROUP, LLC, PRINCE
SQUASH, LLC, COMPETITIVE
SPORTS HOLDING COMPANY LLC,
WAITT CAPITAL, LLC; and
WAITTCORP INVESTMENTS, LLC,

                  Defendants.


      IT IS ORDERED:

      1)    The motion to strike and substitute, (Filing No. 144), is granted.

      2)    Plaintiffs' Combined Response in Opposition (Filing No. 139), is
            stricken, and no party is required to respond to it.

      2)    Plaintiffs’ substitute Response to the pending Motions to Dismiss
            (Filing Nos. 132 and 134), with all references to confidential
            documents and tax returns removed, shall be filed on or before April
            24, 2019. Any response thereto shall be filed within seven days
            thereafter.

April 19, 2019.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
2
